 In the Matter ofASHEVILLECOTTONMILLSandLOCAL UNION#2603,U. T. W. A.Case No. R-2322.-Decided March 3, 1941Jurisdiction:textilemanufacturing Industry.Investigation and Certification of Representatives:existence of question : refusalto accord union recognition in the absence of a certification by the Board;election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees exclusive of clerical and supervisory employees, watchmen, and firemen ;agreement as to.Harkins, Van Winkle,cCWalton,byMr. Thomas J. Harkins,ofAsheville, N. C., for the Company.Mr. Gordon L. Chastain,andMr. John W. Pollard,of Spartan-burg, S. C., for the United.Mr. William T. Little,of counsel to'the Board.DECISIONANDDIRECTION ,OF ELECTIONSTATEMENT OF THE CASEOn January 3, 1941, Local Union #2603,'United Textile Workersof America,' herein called the United, filed with the Regional Direc-tor for the Fifth Region (Baltimore, Maryland) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Asheville Cotton Mills, Asheville, NorthCarolina, herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.OnFebruary 4, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act, and ArticleIII, Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On February 6, 1941, the Regional Direc-3Designated as Local Union#2603,U. T. W. A.,in the petition.30 N L R. B., No. 6.43 44DECISIONSOF NATIONALLABOR RELATIONS BOARDtor issued a notice of hearing, copies of which,were duly served uponthe Company and the United.Pursuant to notice, a hearing was held on February 14, 1941, atAsheville, North Carolina, before Robert W. Knadler, the Trial Ex-aminer duly designated by the Board.The Company was representedby counsel, the United by its representatives, and both participated inthe hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing, the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.-Upon the entire record in the case, the Board' makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAsheville CottonMills, a corporation with its principal officeand place of business located at Asheville, North Carolina, is en-gaged in the manufacture of cotton cloth. In 1940 it purchasedraw materials valued at approximately $300,000, and manufacturedfinished products valued at approximately $650,000.Approximately80 per cent of the raw materials originated outside the State of NorthCarolina, and about 98 per cent of the finished products were shippedoutside the State of North Carolina.The Company admits that itis engaged in commerce within the meaning of Section 2 (6) and (7)of the Act.II. THE ORGANIZATION INVOLVEDLocal Union $2603, United Textile Workers of America, is alabor organization affiliated with the American Federation of Labor.It admits to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONAbout January 1, 1941, the United 'requested recognition as theexclusive bargaining representative of the Company's employees.The Company refused to grant exclusive recognition to the Unitedin the absence of a certification by the Board.A statement prepared by the Regional Director and introduced inevidence shows that the United represents a substantial number ofemployees in the unit found below to be appropriate.22The RegionalDirector's report shows that 217 employees of approximately 286 em-ployees on the December 7, 1940, payroll of the Company had signed authorization cardsfor the United. ASHEVILLE COTTON MILLS45We find that a question has arisen concerning the representationof employees of the Company.IV.THE'EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate,and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe Company and the United agreed at the hearing that theappropriate unit should consist of all production and maintenanceemployees of the Company, exclusive of clerical and supervisoryemployees, watchmen, and firemen.We see no reason for departingfrom the desires of the parties.We find that all production and maintenance employees of theCompany, excluding clerical and supervisory employees, watchmen,and firemen, constitute a unit appropriate for the purposes ofcollective bargaining, and that such unit will insure to employeesof the Company the full benefit of their right to self-organization andto collective bat-gaining and otherwise effectuate the policies ofthe Act.",VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.Theparties agreed at the hearing that in the event the Board directedan election, eligibility to vote should be determined by the Company'spay roll of December 7, 1940.We see no reason,however, and nonewas offered at the hearing, for not adopting a more current eligi-bility date.We find that the employees of the Company eligibleto vote in the election shall be those in the appropriate unit whosenames appear on the Company's,pay roll immediately preceding thedate of the Direction of Election herein, including employees whodid not work during such pay-roll period because they were ill oron vacation, and employees who were then or have since been tem-porarily laid off, but excluding those who have since quit or beendischarged for cause.Upon the basis of the` above findings of fact and upon the entirerecord in the case, the Board makes the following : 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Asheville Cotton Mills, Asheville, NorthCarolina, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All production and maintenance employees of the Company,excluding clerical and supervisory employees, watchmen, and fire-men, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power, vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargain-ing with Asheville Cotton Mills, Asheville, North Carolina, an elec-tion by secret ballot shall be conducted as early as- possible, but notlater than thirty (30) days from the date of this Direction of Elec-tion, under the direction and supervision of the Regional Directorfor the Fifth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among all production and maintenance em-ployees of the Company who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during such pay-roll period becausethey were ill or on vacation, and employees who were then or havesince been temporarily laid off, but excluding supervisory and clericalemployees, watchmen and' firemen, and employees who have sincequit or been discharged for cause, to determine whether or not theydesire to be represented by Local Union #2603, United TextileWorkers of America, for the purposes of collective bargaining. [SAME TITLE]CERTIFICATION OF REPRESENTATIVESApril 7, 1941On March 3, 1941, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding.Pursuant to the Direction of Election, an election by secret ballotwas conducted on March 21, 1941, under the direction and super-vision of the Regional Director for -the Fifth Region (Baltimore,Maryland).On March 22, 1941, the Regional Director, acting pur-suant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, issued and duly servedupon the parties his Election Report.No objections to the conductof the ballot or the Election Report have been filed by any of theparties.As to the balloting and its results, the Regional Director reportedas follows:Total on eligibility list--------------------------------------297Total ballots cast-------------------------------------------287Total ballots challenged----------------`---------------------0Total blank ballots------------------------------------------1Total void ballots-------------------------------------------0Total valid votes cast ------------------------------------ ---286Votes cast for Local union #2603, United Textile Workers ofAmerica (A F L) ---------------------------------------278Votes cast against Local Union #2603, United Textile Workersof America (A F L.) ------------------------------------8By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National -LaborRelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8and 9, of National Labor Relations Board Rules and Regulations-Series 2, asamended,IT IS HEREBY CERTIFIEDthat Local Union #2603, United TextileWorkers of America; has been designated and selected by a majorityof all production and maintenance employees of Asheville Cotton47 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDMills, Asheville, North Carolina, excluding clerical and supervisoryemployees, watchmen, and firemen, as their representative for thepurposes of collective bargaining, and that, pursuant to Section 9- (a)of the National Labor Relations, Act, Local Union #2603, UnitedTextileWorkers of America, is the exclusive representative of allsuch employees for the purposes of collective bargaining with respectto rates of pay, wages, hours of employment, and other conditionsof employment.30 N. L. R. B., No. 6a.